Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
IDS are considered.
Drawings of record are accepted.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
Claim 20 is directed to code embodied in tangible computer readable medium. Even when a product has a physical or tangible form, it may not fall within a statutory category. For instance, a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter. Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03

The claim is therefore not statutory.
Recommendation includes but not limited to “non-transitory” in place of “tangible”, or specifically reciting the code being embodied in a memory device.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 11, 12, 14, 20 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Chen et al. (US 2015/0131871).


As to claim 1:
Chen discloses method comprising:
See ¶0019, an image with a plurality of rooms (i.e. rooms are geometric unit that is repeating, since they are more than one). See ¶0034, identifying a given room includes setting a seed in space based on location of identified doors. See ¶0039, boundaries of the space are set to a color different than the color of the pixels of the growing seed. See ¶0041, 0040, pixels of the same color are added to the seed area (connected pixels and growing in area) until they reach the boundary, namely the pixels of different color. And thus, the summation of the finalized group of seed pixels constitute a given room)
 selecting potential repeating geometric units using a rule set; (See Fig. 2A as an exemplary example as a segmented image from the floor plan for a selected room for analysis.  Note that per ¶0019, there are multiple rooms. Thus, the analysis represented in Fig. 1, and the Fig. 2A serves as an example of analysis for a given room. The all rooms in the image of ¶0019 are subjected for analysis as the method is applied to the entire floor plan. “the present disclosure can provide a result checking mechanism to ensure that space information can be determined for all areas in a structure”. The rule set for Fig. 2 is, namely, the analysis is to be applied to room entity)
detecting breaks in the perimeter of potential repeating geometric units; (¶0034, doors are associated with open spaces.  See further ¶0049, 0051, the long lines that form the walls of the room are analyzed, thereby detecting the disconnect portions (i.e. door) of the long lines (walls))
identifying all potential features in the potential repeating geometric unit perimeter break; (See Fig. 1, step 106, Fig. 2D, ¶0033, identifying all potential door that are located at where the walls are disconnected) and identifying specific feature points by comparing key point descriptors and using a rule set. (See ¶0053 through 0058, gradient of pattern features of doors are compared to a sample histogram of gradient of door pattern feature.  An identification is made when the comparison result is within a threshold)

As to claim 20:
Chen discloses code embodied in a tangible medium (Abstract) comprising instructions that when implemented instruct a device to: identify potential repeating geometric units using a connected component labeling algorithm; (See ¶0019, an image with a plurality of rooms (i.e. rooms are geometric unit that is repeating, since they are more than one). See ¶0034, identifying a given room includes setting a seed in space based on location of identified doors. See ¶0039, boundaries of the space are set to a color different than the color of the pixels of the growing seed. See ¶0041, 0040, pixels of the same color are added to the seed area (connected pixels and growing in area) until they reach the boundary, namely the pixels of different color. And thus, the summation of the finalized group of seed pixels constitute a given room)
 select potential repeating geometric units using a rule set; (See Fig. 2A as an exemplary example as a segmented image from the floor plan for a selected room for analysis.  Note that per ¶0019, there are multiple rooms. Thus, the analysis represented in Fig. 1, and the Fig. 2A serves as an example of analysis for a given room. The all rooms in the image of ¶0019 are subjected for analysis as the method is applied to the entire floor plan. “the present disclosure can provide a result checking mechanism to ensure that space information can be determined for all areas in a structure”. The rule set for Fig. 2 is, namely, the analysis is to be applied to room entity)
detect breaks in the perimeter of potential repeating geometric units; (¶0034, doors are associated with open spaces.  See further ¶0049, 0051, the long lines that form the walls of the room are analyzed, thereby detecting the disconnect portions (i.e. door) of the long lines (walls))
See Fig. 1, step 106, Fig. 2D, ¶0033, identifying all potential door that are located at where the walls are disconnected) and identify specific feature points by comparing key point descriptors and using a rule set. (See ¶0053 through 0058, gradient of pattern features of doors are compared to a sample histogram of gradient of door pattern feature.  An identification is made when the comparison result is within a threshold)

As to claims 2 and 12:
Chen discloses all limitations of claims 1/11, wherein the connected component labeling algorithm uses a decision tree to reduce the number of neighboring pixels visited. (See Fig. 1, decisions made in step 106, 108, checking the pixels of spreading seed. Stop when it reaches the boundary (boundary are made of pixels of different assigned color), thus preventing the seed to spread to entire floor map (i.e. reducing neighboring pixel visited))



As to claims 4 and 14:
Chen discloses all limitations of claim 1/11, wherein connected component structures that reside on the edge of the entire image are removed in an initial step. (¶0051, removing connected structure 215/217, as seen in transition of Fig. 2A and Fig. 2B)


As to claims 6 and16:
(¶0031, saw-tooth edge of wall is to be removed (size smaller than the wall itself). Note that this step is done “preferably”, thus indicating it is optional rather than mandatory, as far as patentable weight is concerned.  However, the examiner opted to address the limitation regardless for sake of completeness)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2015/0131871) in view of Barnwal - “Union-Find Algorithm | Set | (Detect Cycle in a Graph)” (2018) – IDS entry.
As to claims 3 and 13:
Chen discloses all limitations of claims 1/11, however is silent on the connected component labeling algorithm uses a compact representation of the union-find data structure to reduce computational time.
However, the use of union-find data structure is well established in the art for improving efficiency of computation. Barnwal, in a related field of endeavor discloses in introduction section in page 1, and entire page 2, in which an application of Union-find algorithm can be used to detect with a cycle is presented in a graph.
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Chen can implement the Union-find algorithm in their process established above. As the Union-find algorithm’s advantage is to determine whether a cycle (pattern) exist in a set of data, computation number can be reduced as there is no need to perform repetitive analysis for the same cyclic data after the initial calculation. 

Claim(s) 5 and 15, 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2015/0131871) in view of Namboodiri et al. (US 2019/0072395).
As to claims 5 and 15:
Chen discloses all limitations of claims 1/11, however is silent on connected component structures that overlap with larger components are removed in an initial step.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Chen would incorporate the features of removing any unnecessary overlapping structures such as appliances. As Chen is concerned with determining the true space of a room, these structures might impact the result by taking away from the area of the room.  As such removing them would yield accurate result. 
 


As to claims 7 and17:
Chen discloses all limitations of claims 1/11, however is silent on wherein connected component structures smaller than 1.5 times a user defined geometric unit defining perimeter break are removed in an initial step.
Namboodiri, in a related field of endeavor, also discloses a processing of a floor plan (Abstract) and further discloses connected component structures smaller than 1.5 times a user defined geometric unit defining perimeter break are removed in an initial step (See at least ¶0040, transition from step in Fig. 8 to Fig. 9, where connected area that represented appliances (fore example the bottom room) that overlap the room area are moved for clean processing. In case of a room that is a user defined geometric unit, with wall arrangements that define a door (perimeter 

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Chen would incorporate the features of removing any unnecessary overlapping structures such as appliances. As Chen is concerned with determining the true space of a room, these structures might impact the result by taking away from the area of the room.  As such removing them would yield accurate result. Furthermore, the threshold of 1.5 seems arbitrary at best. Since there must be a standard to gauge which structure to be remove, one of ordinary skill in the art can pick and choose a value that is suitable to personal design/preference. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2015/0131871) in view of Ajemba et al. (WO 2012016242)

As to claims 8 and 18:
Chen discloses all limitations of claims 1/11, however is silent on breaks in the perimeter of potential repeating geometric units are detected by moving a scanning window through the connected component.
Ajemba discloses all limitation of a sliding box having a size defined by a resolution parameter where each point in the image is first assigned to its local maximum inside that box. In 
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Chen’s system would incorporate this sliding box algorithm to detect end of walls.  Such implementation has the advantage that it is flexible and efficient computationally (See Ajemba, ¶0125).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2015/0131871) in view of Ajemba et al. (WO 2012016242) in view of Lu et al. (Image classification by visual bag-of-words refinement and reduction) -01-2015.
As to claims 9:
Chen’s combination discloses all limitations of claims 8 wherein a bag of words algorithm detects parts of a potential geometric unit defining break.

Lu, in a related field of endeavor discloses in at least abstract and page 2, and further section 2.2, which describes in details of the bag-of-word algorithm and how it is used to classify features of image.
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Chen and Ajemba would incorporate the technique of bag-of-word algorithm to detect features such as door way (break). The implementation advantageously help to reduce computation time (Abstract, first paragraph of page 4).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2015/0131871) in view of Lu et al. (Image classification by visual bag-of-words refinement and reduction) -01-2015.
As to claim 19:
Chen’s combination discloses all limitations of claims 11 wherein a bag of words algorithm detects parts of a potential geometric unit defining break.

Lu, in a related field of endeavor discloses in at least abstract and page 2, and further section 2.2, which describes in details of the bag-of-word algorithm and how it is used to classify features of image.
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Chen and Ajemba would incorporate the technique of bag-of-word algorithm to detect features such as door way (break). The implementation advantageously help to reduce computation time (Abstract, first paragraph of page 4).


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2015/0131871) in view of Ajemba et al. (WO 2012016242) in view of Lu et al. (Image classification by visual bag-of-words refinement and reduction) -01-2015 and in further view of Wang (CN106210696) – 12-2016.
As to claim 10:

Wang however, in a related field of endeavor, discloses in Fig. 1, which is described in details in pages 5 and 6 of the attached translation, that a hamming distance between matching features (in Chen’s case the sample door and the potential door) as an algorithm to find the most similar features.
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Chen and others to incorporate Wang’s feature of using a hamming distance to identify matching feature.  As Hamming distance is a measure for similarity between two features, the calculation of such parameter aids in finding repeating features in less complex computation and avoid issues by other technology such as deep-drawing technology. (See Wang, page 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stenger et al. (US 2019/0130233) - A system for and method for improved computer vision image processing and image segmentation and recognition is disclosed. The system and method utilizes a cost function approach for improved image segmentation and recognition. In particular, a global cost function is defined and then the global cost function is minimized. This global cost function considers two processing pipelines of data determined by the operation of two different processing technologies upon the target input image. Constraints are utilized to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.